DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2020 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1, 23, and 24 has/have been amended, claim(s) 10 and 11 has/have been cancelled, and claim(s) 16-22 has/have been previously withdrawn. Claims 1-9 and 12-24 are now pending and have been considered below. 
Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.
Allowable Subject Matter
Claims 23 and 24 are allowed. In particular, the limitations regarding a plurality of pre-expanded polymeric beads having multiple bead sizes and a binder, wherein said pre-expanded polymeric beads are selected from the group of polystyrene, styrene based-copolymers, polyethylene, polypropylene, polyesters, polyvinylchloride, cellulose acetate, and combinations thereof, wherein said binder is a polymer selected from the group of acrylic- based polymers or copolymers, styrene-acrylic-based copolymers, styrenebutadiene-based copolymers, vinyl acrylic-based copolymers, vinyl acetate 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 12, 13, and 15, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagen et al. (U.S. Pub. No. 2005/0055973) in view of Vandehey et al. (U.S. Patent No. 6,662,516) in view of Sweeney (U.S. Patent No. 5,268,226).
As per claim 1, Hagen et al. teaches a high performance wall assembly (insulated stud panel; abstract) comprising: a frame assembly (figure 5) having a top member (12), a bottom member (14) opposite said top member (figure 5), and a plurality of vertical members (22) coupled to and extending between said top and bottom members (figure 5) with said frame assembly having an interior side (left side of figure 9A) and an exterior side (right side of figure 9A) opposite said interior side (figure 9A); a rigid foam insulating panel (16; expanded polystyrene; paragraph 87) comprising a closed-cell foam (it is understood that expanded polystyrene is a closed-cell foam), 
Hagen et al. discloses the insulation 32 can support almost any siding system, including face brick (paragraph 182) but fails to disclose an exterior covering being at least one of a siding panel, brick, and insulating foam panel; with said exterior surface of said rigid foam insulating panel receiving said exterior covering and spacing said exterior covering from said exterior side of said frame assembly.
Vandehey et al. discloses a reinforced wall structure (abstract) including an exterior covering (100) being at least one of a siding panel, brick, and insulating foam 
Therefore, from the teaching of Vandehey et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the panel assembly of Hagen et al. to include an exterior covering being at least one of a siding panel, brick, and insulating foam panel; with an exterior surface receiving said exterior covering and spacing said exterior covering from said exterior side of said frame assembly, as taught by Vandehey et al. in order to provide an exterior façade to enhance the aesthetic of the wall.
In addition, Hagen et al. fails to disclose the closed-cell foam having a plurality of particles and a binder.
Sweeney discloses a structural material (abstract) comprising a core with expanded polystyrene and a binder (col. 6, lines 2-5).
Therefore, from the teaching of Sweeney, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the panel assembly of Hagen et al. to include a core with expanded polystyrene and a binder, as taught by Sweeney in order to provide enhance fire resistance characteristics to prevent the spread of fire damage.
As per claim 2, Hagen et al. teaches an intermediate substrate (batten 122) disposed between said rigid foam insulating panel and said structural foam layer (figure 9A [not labeled]) for providing a sheer strength to said high performance wall assembly (it is understood that the batten is capable of providing a sheer strength).

As per claim 6, Hagen et al. teaches said pre-expanded polymers are selected from the group of polystyrene, styrene based-copolymers, polyethylene, polypropylene, polyesters, polyvinylchloride, cellulose acetate, and combinations thereof (expanded polystyrene; paragraph 87).
As per claim 12, although Hagen et al. does not specifically disclose that the product is formed by using spraying foam, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product.  Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product.  Thus, since Hagen et al. teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
As per claim 13, Hagen et al. fails to disclose a distance between said plurality of vertical members is of from about 1.0 to about 30.0 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein a distance between said plurality of vertical members is of from about 1.0 to about 30.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in 
As per claim 15, Hagen et al. teaches said structural foam layer couples said plurality of vertical members to said top and bottom members (insulation 32 preferably includes a bonding or adhesive agent that bonds or adheres to exterior sheathing 16; paragraph 90) such that said frame assembly is free of fasteners (figure 9A).
Claims 3 and 4, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagen et al. (U.S. Pub. No. 2005/0055973) in view of Vandehey et al. (U.S. Patent No. 6,662,516) in view of Sweeney (U.S. Patent No. 5,268,226) and further in view of Buttress (U.S. Patent No. 1,549,292).
As per claim 3, Hagen et al. as modified fails to disclose said intermediate substrate defines a plurality of holes with said structural foam layer disposed through said holes to contact said rigid foam insulating panel.
Buttress discloses a composition lath board (title) with an intermediate substrate (5) disposed between an inner panel (3) and an outer layer (9) with a plurality of holes (6) and plastic composition disposed through said holes to contact an outer panel (the holes 6 in the substrate 5 allow the plastic composition of the panel 3 to project therethrough to adhere the body 3 to the outer layer 9; page 2, lines 25-40). 

As per claim 4, Hagen et al. fails to disclose wherein said intermediate substrate has a thickness of from about 0.125 to about 1.00 inches. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the substrate has a thickness of from about 0.125 to about 1.00 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hagen et al. such that the substrate has a thickness of from about 0.125 to about 1.00 inches, in order to design for the optimal strength of the panel assembly. 
Claims 7-9, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagen et al. (U.S. Pub. No. 2005/0055973) in view of Vandehey et al. (U.S. Patent No. 6,662,516) in view of Sweeney (U.S. Patent No. 5,268,226) and further in view of Thomas et al. (U.S. Pub. No. 2011/0296794).

Thomas et al. discloses a laminated structure (abstract) which utilizes polymer latex adhesive binders including polyvinylidene-chloride (paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified wall system of Hagen et al. to utilize a polymer latex adhesive binder including polyvinylidene-chloride, in order to further adhere the panel layers together to provide a more rigid assembly.
As per claim 8, Hagen et al. as modified fails to disclose said rigid foam insulating panel has a thickness of from about 0.5 to about 12 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the rigid foam insulating panel has a thickness of from about 0.5 to about 12 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was 
As per claim 9, Hagen et al. fails to disclose said rigid foam insulating panel has a density of from about 0.50 to about 5.0 pounds per cubic foot.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the rigid foam insulating panel has a density of from about 0.50 to about 5.0 pounds per cubic foot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified Hagen et al. such that the rigid foam insulating panel has a density of from about 0.50 to about 5.0 pounds per cubic foot, in order to design for the optimal strength of the panel assembly. 
Claim 14, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagen et al. (U.S. Pub. No. 2005/0055973) in view of Vandehey et al. (U.S. Patent No. 6,662,516) in view of Sweeney (U.S. Patent No. 5,268,226) and further in view of Brusman et al. (U.S. Pub. No. 2011/0047908).
As per claim 14, Hagen et al. as modified fails to disclose a moisture barrier coupled to said exterior surface of said rigid foam insulating panel.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified wall system of Hagen et al. to include a moisture barrier, in order to protect the wall from infiltration.
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Sweeney (U.S. Patent No. 5,268,226) has/have been added to overcome the limitation regarding the pre-expanded polymers and including a binder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633